DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/21/2022.
No claims amended.
No claim cancelled.
Claims 1 – 23 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Argument
Claim Rejections - 35 USC § 103
The Applicant argues that Hurley does not teach “correction of pore overlapping”. The Applicant characterizes Hurley’s teaching and states that “Hurley’s replacement of macropores with null values differs from claim 1’s correction of overlapping pores” because, citing to the instant specification at par 

The Applicant’s argument has been considered but it is not persuasive.

The Examiner notes that the Applicant argues that the pore overlap is with regard to the same spatial location in different images. The claim, however, recites correcting for pore overlap between the first and the second “model.” While the models are based on image data, the claim only requires that the data “correspond to a core sample from a formation.” The claim does not actually require that the image data be of the same spatial location on the claimed “core sample.”

Nevertheless, the Examiner notes Figures 5, 6 and 8 which were not addressed by the Applicant. These figures illustrate that low resolution and high resolution images are registered to the same spatial location. Paragraph 66 - 68 states: “... the same portions of rock are imaged... FIGS. 5 and 6 illustrate a comparison of lower-resolution microCT scan image 510 in FIG. 5, with higher-resolution LSFM (con-focal) image 610 in FIG. 6 of the same rock surface... referring again to FIG. 3, in block 326, micropores are replace with null values in the LSFM scans... resampled, segmented micro CT scan slices (block 322) are used as hard data to build the “total porosity” solution...”. This teaches imaging of the same spatial location of a core sample and then replacing pores with null values and then resampling in order to build “total porosity.” This is a teaching to obtain a total or complete porosity by setting some elements to null that are in the same spatial location when combining multi-resolution images into a multi-resolution 

The Applicant further argues that the other independent claims are allowable for at least the same reasons as claim 1. The Applicant further argues that the dependent claims are also allowable due their dependence from an allowable claim.

The Arguments have been considered but they are not persuasive as outlined above with regard to claim 1.

End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley_2012 (US 2012/0281883) in view of Grigo_2019 (A Physics-aware, probabilistic machine learning framework for coarse –graining high-dimensional systems in the small data regime, research gate Feb 2019) in view of Jiang_2013 (Representation of multiscale heterogeneity via multiscale pore networks 2013).

Claim 1. Hurley_2012 makes obvious “A method (Fig. 3, 7, 9) comprising: for a region of unresolved formation features (par 55: “… Micro and macropores are differentiated… by applying clustering, watershedding, or similar algorithms, with a size cutoff…”; par 56: “… differentiate micro – vs. macro-porosity. The amount of macroporosity is used to segment micro CT scan images, which have resolutions that are too poor to resolve microporosity…”; par 74: “… pores smaller than an arbitrary smaller than the resolution limit of the low-resolution data…” par 28: “… a resolution of about 1 to 5 microns. For further analysis, with resolution below the micron range, nanoCT scanners may be used…”; Fig 3, 7: “… microporosity could be defined, for example, as all pores smaller than 10 microns in diameter…”; par 9: “… identifying macropores from the high resolution digital image; and segmenting the low resolution digital image thereby generating a binary digital image having two possible values for each pixel, the segmenting being based on the identified macropores…”) in a first model that is based on first resolution image data, obtaining results for a second model that is based on second resolution image data (par 56: “… segment macor CT scan images, which have resolutions that are too poor to resolve microporosity… scans are used as training images… the final result is a composite rock model with coarse and fine porosity…”; Fig 5, 6, 8), wherein the first and second resolution image data (Fig. 9 blocks 910: high resolution data, block 912: low resolution data; par 7: “… image data is generated using one or more measurements such as… micro CT… conventional CT… synchrotron CT…”; par 8: “… processing system adapted and programmed to receive low resolution image data generated using a lower resolution measurement… receive high resolution image data…”) correspond to a core sample from a formation (Fig. 9; par 8: “… according to some embodiments, the porous media is a hydrocarbon bearing reservoir rock formation, and the system includes a sampling system adapted to collect a core-sample from the subterranean rock formation…”) and the first resolution image data is at a lower resolution that the second resolution image data (Fig. 9 blocks 910: high resolution data, block 912: low resolution data); correcting for pore overlapping between the first and second models (Fig 3, 7, 8 segmenting, registering, replacing with null values; par 46: “… sub-volumes, regardless of scale, should be independent, non-overlapping volumes…”; par 50: “… non-overlapping sub-volumes…” NOTE: setting to null and being non-overlapping makes obvious not to double count as disclosed in the instant specification)  [combining], for the region of unresolved formation features, results of the second model based on the correcting for pore overlapping (abstract: “… models of porous media by combining high-and low-resolution data to capture large and small pores in single model…” par 23: “… a combination is described of (a) high-resolution… images… with (b) CT scans… at lower resolution… to distribute high-resolution microspores throughout lower-resolution CT scan volume…”);

Hurley_2012 does not explicitly teach “substituting” or “multi-phase flow simulation” nor “and determining capillary pressure and relative permeability of the formation with the first model after the substituting.”

Grigo_2019; however, makes obvious “substituting” a “flow simulation” a fine grain Darcy simulation model for the course grain model ( page 5: “… this is constructed by employing a course discretization of the Darcy-flow governing equations…”; page 8: “… full Stokes/Darcy equivalence… the possibility to use the Darcy equations as a stencil of… fine-grained Stokes flow data even far away from the scale separation limit, as we will see…”; page 9; page 10 section 2.3.2; par 24: “… we note that a RB-based Darcy CGM could readily be included as a substitute for the Uc(λc) CGM as we defined…”; par 32 Fig 14 “training samples using an effective Darcy solver”).

Hurley_2012 and Grigo_2019 are analogous art because they are from the same field of endeavor called porous rocks. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Grigo_2019. The rationale for doing so would have been that Hurley_2012 teaches to use high-resolution images to train porosity simulations in the low-resolution CT scan (Fig. 3 block 328 “training images” par 77, 79, 80) and Gringo_2019 teaches that “training data” is “fine-grained model simulations” (page 31 section 4 conclusions par 1) and to substitute Darcy flow as a Hurley_2012 and Grigo_2019 for the benefit of computational efficiency to obtain the invention as specified in the claims.

Hurley_2012 and Grigo_2019 does not explicitly teach “multi-phase” flow nor “and determining capillary pressure and relative permeability of the formation with the first model after the substituting.”

Jiang_2013 makes obvious “multi-phase” flow (page 5437: “… pore-level network modeling has been extensively applied over the past decade to simulate multiphase flow properties using input pore networks extracted from digital representations… i.e., CT images…”; page 5446: “… to investigate the multiphase flow properties…”) and “and determining capillary pressure and relative permeability of the formation with the first model after the substituting” (page 5437: “… the example presented reveals… petrophysical properties (capillary pressure, absolute and relative permeability”; Figure 10: “relative permeability curve” “capillary pressure curve”; page 5448: “… two phase network modeling simulations of both oil/water drainage, assessing capillary pressure and relative permeability…”).

Hurley_2012 and Grigo_2019 and Jiang_2013 are analogous art because they are from the same field of endeavor called porous rocks. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Jiang_2013. The rationale for doing so would have been that Hurley_2012 teaches the CT images are commonly used to visualize rock-pore systems and that petrohpysical calculations such as porosity and permeability are influenced by CT image resolution and teaches to use fine grain and coarse grain images to build a combined model. Jiang_2013 also teaches to build a model that utilizes fine and coarse grain images and also Hurley_2012 and Jiang_2013 for the benefit of assessing common petro-physical properties of capillary pressure and permeability to obtain the invention as specified in the claims.

Claim 2. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 1 obvious as outlined above. Additionally Hurley_2012 makes obvious “wherein the second resolution image data that is at a higher resolution than the first resolution image data corresponds to at least the region of unresolved formation features” (Fig. 5, Fig 6, Fig 8, par 6: “… low resolution image data is segmented into a binary image, the segmentation being based in part on the characterizations from high resolution measurements…”).

Claim 3. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 1 obvious as outlined above. Additionally Jiang_2013 makes obvious  further comprising determining a range of pore radiuses that overlap between the first and the second model (page 5443 par 49: “… pore size overlapping with those of NetIB. On the other had, NetIB and NetIC have a wide range of overlapping pore size. However, it is clear that the derived pore size distribution strongly depends on the image size and resolution…”) and Hurley_2012 makes obvious “and determining a smallest pore radius rc that occurs in at least one of the models within the range” (Fig 3, 7: “… microporosity could be defined, for example, as all pores smaller than 10 microns in diameter…”; par 49: “… if a 30 micron radius ® spherical pore 212… the edge of the pore will be unclear… pores smaller than 20 micros in radius are either invisible or poorly imaged…”).

Claim 4. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 3 obvious as outlined above. Additionally  Hurley_2012 makes obvious “wherein correcting for pore overlapping comprises identifying in the second model a region of pores with a pore radius greater than rc and converting the region into a solid region” (par 53: “… after segmentation, software converts images to pore models… segmentation is an image-analysis step used to generate binary images, wherein pores are differentiated from minerals…” Fig 3, 7 “replace all macropores with null values”)

Claim 5. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 3 obvious as outlined above. Additionally Hurley_2012 makes obvious “wherein correcting for pore correction comprises removing from the second model pores having a radius greater than rc.” (Fig. 5, 6, 8)

Claim 6. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 3 obvious as outlined above. Additionally Hurley_2012 makes obvious “wherein correcting for pore correction comprises recharacterizing from the first model pores having a radius smaller than rc as unresolved formation features” (par 74: “… microporosity could be defined, for example, as pores smaller than an arbitrary cutoff, or smaller than the resolution limit of the low-resolution data…”).

Claim 7. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 1 obvious as outlined above. Additionally Jiang_2013 makes obvious “wherein substituting, for the region of unresolved formation features, multi-phase flow simulation is comprised of relative water permeability and relative oil permeability simulation results” (page 5445: “…drainage… has been simulated… between micropores and macropores… where oil… displayes water from an originally water-wet fully saturated rock. The resulting PD relative permeability curves and drainage capillary pressures are shown… results in Figure 10a, the water relative permeability Krw curve and oil relative permeability kro curves… Figure 11… water -> oirl displacuement…”; page 5448: “… calculated oil/water drainage relative permeabilitites of the network…”).

Claim 8. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 1 obvious as outlined above. Additionally Hurley_2012 makes obvious “further comprising running the  flow simulation of the first model with the substituted multi-phase flow simulation results” (par 41: “… determining the smallest volume that needs to be modeled, running the flow model and using the results in larger-scale simulations. Once we have modeled an REV, we don’t need to model larger volumes because we have captured heterogeneity for that particular rock type at that scale…”
par 53: “… compute petrophysical properties, such as porosity and permeability…”). Additionally, Jiang_2013 makes obvious “multiphase flow” (introduction: “… simulate multiphase flow properties using input pore networks extracted from digitial representations of the pore space (i.e., CT images…”).

Claim 9. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 1 obvious as outlined above. Additionally Hurley_2012 makes obvious “further comprising: obtaining the core sample from the formation with a coring tool; and scanning the core sample with a computerized tomography scanner to obtain the first resolution image data and the second resolution image data” (Figure 9).

Claim 10. Hurley_2012 and Grigo_2019 and Jiang_2013 make all the limitations of claim 1 obvious as outlined above. Additionally Hurley_2012 makes obvious “wherein the core sample includes one or more drill cuttings” (fig 9, par 27: “… areas of the core are marked. Samples are then cut using appropriate tools…”; par 83: “… according to some embodiments, wireline tool 924 includes a core-sampling tool to gather one or more core samples form the porous formation 902…”).


 (2) Claims 11, 13, 15, 16, 19, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley_2012 in view of Jiang_2013 in view of Shikhov_2015.

Claim 11. Hurley_2012 makes obvious “A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising (Fig 9 illustrates a computer and computer memory; par 53: “… software converts images to pore models… ): generating a model of a core sample from a formation (Figure 9 block 914: “model of porous media; par 53: “… software converts images to pore models…”);
identifying pore size of the core sample (Figure 3, 7: “… micro vs macroporosity from the LSFM scan. Microporosity could be defined, for example, as all pores smaller than 10 microns in diameter… segment microCTscans using cutoff determined from LSFM for macroporosity…”; par 5: “… receiving high resolution image data representing characterizations of aspects (such as shape, size and spacing of pores…”; par 42: “… ΔU approaches the size of a single pore…”) based, at least in part, by obtaining an opening map of the model (par 53: “after segmentation, according to some embodiements, software converts images to pore models. Resulting pore-body and pore-throat size distributions and pore connectivity is used to compute petrophysical properties…”); identifying overlapping pores in the model that arein both a coarse scale image of the core sample and in a fine scale image of the core sample (Fig, 5, 6, 8); removing the overlapping pores in the model to generate a modified core sample model (Fig, 5, 6, 8; Figures 3, 7: “replace all macropores with null values in LSFM scans”); 

Hurley_2012 does not teach identifying overlapping pores in the model that are “resolved” in both a course scale image of the core sample and a fine scale image of the core sample nor “calculating a map function of the capillary pressure and relative permeability of the formation”

Jiang_2013 makes obvious identifying overlapping pores in the model that are resolved in both a course scale image of the core sample and a fine scale image of the core sample (page 5443 par 49: “… pore size overlapping with those of NetIB. On the other had, NetIB and NetIC have a wide range of overlapping pore size. However, it is clear that the derived pore size distribution strongly depends on the image size and resolution…”) Jiang_2013 also makes obvious “and calculate a function of capillary pressure and relative permeability of a formation represented by the core sample based, at least in part, on the modified core sample model” (page 5437: “… the example presented reveals… petrophysical properties (capillary pressure, absolute and relative permeability”; Figure 10: “relative permeability curve” “capillary pressure curve”; page 5448: “… two phase network modeling simulations of both oil/water drainage, assessing capillary pressure and relative permeability…”).

Hurley_2012 and Jiang_2013 are analogous art because they are from the same field of endeavor called rocks. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Jiang_2013. The rationale for doing so would have been Hurley_2012 teaches to scan core samples with different levels of resolution and to perform segmentation/watershed to make makes of the unresoluved porus regions vs the mineral regions and then register the two images and distribute the high resolution pore information into the low resolution pore areas. Jiang_2013 teaches that when modeling core samples with images of different resolutions that the pore sizes may overlap and this depends on the image size and resolution.
Hurley_2012 and Jiang_2013 for the benefit of recognizing that the pores sizes may overlap depending on the image resolution and this overlapping pore size can impact the watershed/segmentation and registration used to distribute the high resolution data into the low resolution unresolved areas to obtain the invention as specified in the claims.

Hurley_2012 and Jiang_2013 does not teach and calculate a map function of capillary pressure and relative permeability of a formation.

Shikhov_2015 makes obvious calculating a “map” function of the capillary pressure and relative permeability of the formation  (page 629: “.. capillary pressure is considered… leading to a particular saturation map for each step in capillary pressures… maps… “ page 638: “… relative permeability prediction… will be the subject of future article…”)

Hurley_2012 and Jiang_2013 and Shikhov_2015 are analogous art because they are from the same field of endeavor called rocks. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Shikhov_2015. The rationale for doing so would have been that Hurley_2012 teaches to calculate petrophysical propertiesl that include porosity and permeability. Shikhov_2015 teaches how to calculate capillary pressure which is a petrophysicl property. Therefore it would have been obvious to combine Hurley_2012 and Shikhov_2015 for the benefit of calculating petrophysical properties to obtain the invention as specified in the claims.

Claim 13.  Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 11. Additionally jiang_2013 makes obvious “wherein calculating the function of the capillary pressure and relative permeability (abstract: “… capillary pressure, absolute and relative permeability…”) comprise instructions to perform a single scale technique on the modified core sample model (page 5439 section 2.1: “… the pore network of each scale is used to generate… networks that are equivalent to the original single-scale network in terms of pore geometry and topology, as well as petrophysical properties…”). Additionally; Shikhov_2015 makes obvious “wherein calculating the map function of the capillary pressure and relative permeability comprise instructions to perform a single scale digital porous plate technique on the modified core sample model” (abstract: “… three commonly used laboratory techniques, namely the porous plat (PP), centrifuge multi-speed experiment (CM), and mercury intrusion (MICP) methods… we use high-resolution u-CT images… to simulate the above experiments…”: page 629: “… all three drainage experiments (PP, MICP, CM) are simulated in 3D by considering the invasion of a digitized image… for PP and MICP, a series of capillary pressures is considered by increasing the pressure of the invading phase, leading to a particular saturation map of each step in capillary pressure… these saturation maps are combined… a saturation map for a particular capillary pressure can then be extracted… with a desired radius cutoff corresponding to a target capillary pressure…” page 638: “… relative permeability prediction. This will be the subject of a future work…”).


Claim 15. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 11.
Jiang_2013 also makes obvious “wherein calculating the relative permeability of the core sample is comprised at least in part of determining a capillary pressure function of the water and oil distribution of the original core sample model and transforming regions of water and oil that are smaller than the smallest radius of the overlapping pores” (page 5445: “…drainage… has been simulated… between micropores and macropores… where oil… displayes water from an originally water-wet fully saturated rock. The resulting PD relative permeability curves and drainage capillary pressures are shown… results 

Claim 16. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 11.
Jiang_2013  also makes obvious “wherein generating the model of the core sample is further comprised of simulating a two-phase flow in a representative volume of the core sample using a dynamic multi-scale lattice-Boltzmann method simulator” (page 5438 “… for simpler more homogeneous rocks… two-phase flow dynamics (e.g., relative permeabilities) can be modeled either by (1) by solving the basic equations (Navier-Stokes) directly on the detailed geometry using a finite difference scheme or the lattice-Boltzmann method…”).


Claim 19. Hurley_2012 makes obvious “A system comprising: a computerized tomography scanner to scan a core sample and to generate a coarse scale image and a fine scale image of the core sample; a processor (Figure 9), and a machine-readable medium having instructions stored thereon that are executable by the processor to cause the processor to (par 83: “… central processing units 944 for carrying out the data processing procedures as described herein, as well as other processing. The processing center includes a storage system 942, communications and input/output modules 940, a user display 946…”), generate a model of the core sample based, at least in part, on the coarse scale image and the fine scale image (Figure 9 block 914: “model of porous media” block 910: “high resolution data” block 912: “low resolution data” par 8: “… the porous media is a hydrocarbon bearing reservoir rock formation, and the system includes a sampling system adapted to collect a core-sample from the subterranean rock formation…”; par 5: “… receiving low resolution image data generated using a lower identifying pore size of the core sample based, at least in part, on the coarse scale image and the fine scale image (Fig. 3: “microporosity could be defined, for example, as all pores smaller than 10 microns in diameter….” par 5: “… receiving high resolution image data representing characterizations of aspects (such as shape, size and spacing of pores… of the porous media…”; par 48: “… detection and quantification of microporosity. Pores imaged by LSFM are as small as about 0.25 mircors in size…”); identify pore size of the core sample based, at least in part, on an opening map of the model (fig 3 “segment microCT scans using the cutoff determined from LSFM for macroporosity…”;  par 51: “… segmented lower-resolution CT scans…”; par 53: “… after segmentation, according to some embodiments, software converts images to pore models. resulting pore-body and pore-through sized distributions are core connectivity is used to compute petrophysical properties, such as porosity and permeability. Segmentation is an image-analysis step used to generate binary images, where pores are differentiated from minerals…” NOTE: an image “segmented” into regions of pores differentiated from region of minerals is an opening map. par 55: “… micro- and macropores are differentiated in LSFM scans by applying clustering, watersheding, or similar algorithms, with a size cutoff…” NOTE: watersheding differentiated the image into regions of micro and macropores based on a “watershed” map of the pore opening.); 

Hurley_2012 does not explicitly teach “identifying overlapping pores in the model that are resolved in both the coarse scale image of the core sample and in the fine scale image of the core sample” nor “and calculate a map function of capillary pressure and relative permeability of a formation represented by the core sample based, at least in part, on the modified core sample model.”

Jiang_2013 makes obvious “identifying overlapping pores in the model that are resolved in both the coarse scale image of the core sample and in the fine scale image of the core sample” (page 5443 par 49: “… pore size overlapping with those of NetIB. On the other had, NetIB and NetIC have a wide range of overlapping pore size. However, it is clear that the derived pore size distribution strongly depends on the image size and resolution…”) Jiang_2013 also makes obvious “and calculate a function of capillary pressure and relative permeability of a formation represented by the core sample based, at least in part, on the modified core sample model” (page 5437: “… the example presented reveals… petrophysical properties (capillary pressure, absolute and relative permeability”; Figure 10: “relative permeability curve” “capillary pressure curve”; page 5448: “… two phase network modeling simulations of both oil/water drainage, assessing capillary pressure and relative permeability…”).

Hurley_2012 and Jiang_2013 are analogous art because they are from the same field of endeavor called rocks. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Jiang_2013. The rationale for doing so would have been Hurley_2012 teaches to scan core samples with different levels of resolution and to perform segmentation/watershed to make makes of the unresoluved porus regions vs the mineral regions and then register the two images and distribute the high resolution pore information into the low resolution 
Therefore it would have been obvious to combine Hurley_2012 and Jiang_2013 for the benefit of recognizing that the pores sizes may overlap depending on the image resolution and this overlapping pore size can impact the watershed/segmentation and registration used to distribute the high resolution data into the low resolution unresolved areas to obtain the invention as specified in the claims.

Hurley_2012 and Jiang_2013 does not teach “and calculate a map function of capillary pressure and relative permeability of a formation represented by the core sample based, at least in part, on the modified core sample model”

Shikhov_2015; however, makes obvious “and calculate a map function of capillary pressure and relative permeability of a formation represented by the core sample based, at least in part, on the modified core sample model” (page 629: “.. capillary pressure is considered… leading to a particular saturation map for each step in capillary pressures… maps… “ page 638: “… relative permeability prediction… will be the subject of future article…”)

Hurley_2012 and Jiang_2013 and Shikhov_2015 are analogous art because they are from the same field of endeavor called rocks. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Shikhov_2015. The rationale for doing so would have been that Hurley_2012 teaches to calculate petrophysical propertiesl that include porosity and permeability. Shikhov_2015 teaches how to calculate capillary pressure which is a petrophysicl property. Therefore it would have been obvious to combine Hurley_2012 and Shikhov_2015 for the benefit of calculating petrophysical properties to obtain the invention as specified in the claims.

Claim 20. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 19 as outlined above. Additionally Hurley_2012 makes obvious “further comprising a coring tool to obtain the core sample from the formation” (fig 9, par 27: “… areas of the core are marked. Samples are then cut using appropriate tools…”; par 83: “… according to some embodiments, wireline tool 924 includes a core-sampling tool to gather one or more core samples form the porous formation 902…”).

Claim 22. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 19 as outlined above. Additionally jiang_2013 makes obvious “wherein the instructions to calculate the function of the capillary pressure and relative permeability (abstract: “… capillary pressure, absolute and relative permeability…”) comprise instructions to perform a single scale technique on the modified core sample model (page 5439 section 2.1: “… the pore network of each scale is used to generate… networks that are equivalent to the original single-scale network in terms of pore geometry and topology, as well as petrophysical properties…”). Additionally; Shikhov_2015 makes obvious “wherein the instructions to calculate the map function of the capillary pressure and relative permeability comprise instructions to perform a single scale digital porous plate technique on the modified core sample model” (abstract: “… three commonly used laboratory techniques, namely the porous plat (PP), centrifuge multi-speed experiment (CM), and mercury intrusion (MICP) methods… we use high-resolution u-CT images… to simulate the above experiments…”: page 629: “… all three drainage experiments (PP, MICP, CM) are simulated in 3D by considering the invasion of a digitized image… for PP and MICP, a series of capillary pressures is considered by increasing the pressure of the invading phase, leading to a particular saturation map of each step in capillary pressure… these saturation maps are combined… a saturation map for a particular capillary pressure can then be extracted… with a desired radius cutoff corresponding to a target capillary pressure…” page 638: “… relative permeability prediction. This will be the subject of a future work…”).

(3) Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley_2012 in view of Jiang_2013 in view of Shikhov_2015 in view of Grigo_2019 

Claim 21. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 19 as outlined above. Additionally Hurley_2012 makes obvious wherein the instructions to remove the overlapping pores (fig 3, 7 “replace all macropores with null values” fig 5, 6, 8) in the model to generate a modified core sample model comprise of instructions to convert pores with radius smaller than a threshold radius into under-resolved region to generate a modified core sample model” (par 49: “… if a 30-micron radius (r) spherical pore… the edge of the pore will be unclear… pores smaller than 30-microns in radius are either invisible or poorly imaged when viewed using conventional microscopy…”; par 50: “… segment lower-resolution CT scans. This helps solve a long-standing segmentation problem in rocks with pores smaller than the resolution of the CT scan images… “; par 6: “… low resolution image data is segmented into a binary image, the segmentation being based in part of the characterizations from high resolution measurements…”; par 9: “… segment… identifying macropores from the high resolution digital image; and segmenting the low resolution digital image thereby generating binary digital image having two possible values… the segmenting being based on the identified macropores…”; Figures 3, 7: “macroporotity could be defined, for example, as all pores smaller than 10 microns in diameter” “segment microCT scans using cutoff determined from LSFM for macroporosity…”)

Hurley_2012 and Jiang_2013 and Shikhov_2015 does not teach “Darcy” region.

Grigo_2019 makes obvious “Darcy” region  ( page 5: “… this is constructed by employing a course discretization of the Darcy-flow governing equations…”; page 8: “… full Stokes/Darcy equivalence… the possibility to use the Darcy equations as a stencil of… fine-grained Stokes flow data even far away from the scale separation limit, as we will see…”; page 9; page 10 section 2.3.2; par 24: “… we note that a RB-based Darcy CGM could readily be included as a substitute for the Uc(λc) CGM as we defined…”; par 32 Fig 14 “training samples using an effective Darcy solver”).

Hurley_2012 and Jiang_2013 and Shikhov_2015 and Grigo_2019 are analogous art because they are from the same field of endeavor called porous rocks. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Grigo_2019. The rationale for doing so would have been that Hurley_2012 teaches to use high-resolution images to train porosity simulations in the low-resolution CT scan (Fig. 3 block 328 “training images” par 77, 79, 80) and Gringo_2019 teaches that “training data” is “fine-grained model simulations” (page 31 section 4 conclusions par 1) and to substitute Darcy flow as a dimension reduction encoding of fine grain model. Therefore it would have been obvious to combine Hurley_2012 and Grigo_2019 for the benefit of computational efficiency to obtain the invention as specified in the claims.

(4) Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley_2012 in view of Jiang_2013 in view of Shikhov_2015 in view of Martinez_2018 (Minkowski Functionals of Connected Soil Porosity as Indicators of Soil Tillage and Depth, 13, June 2018)

Claim 17. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 11. Hurley_2012 and Jiang_2013 and Shikhov_2015 does not teach “wherein obtaining an opening map of the model is comprised of using Minkowski functions.”

Martinez_2018 however, makes obvious “wherein obtaining an opening map of the model is comprised of using Minkowski functions” (abstract: “… explore the ability of Minkowski functional to connected soil pore space to discriminate between different pore space geometries…”).

Hurley_2012 and Jiang_2013 and Shikhov_2015 and Martinez_2018 are analogous art because they are from the same field of endeavor called dirt. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Martinez_2018.
The rationale for doing so would have been that Hurley_2012 teaches to calculate porosity earth samples and to discriminate between different pore sizes. Martinez_2018 teaches to use Minkowski functionals to determine porosity and to differentiate between different pore sizes of earth samples.
Therefore it would have been obvious to combine Hurley_2012 and Martinez_2018 for the benefit of discriminating between different pore sizes to obtain the invention as specified in the claims.

(5) Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley_2012 in view of Jiang_2013 in view of Shikhov_2015 in view of Grigo_2019.

Claim 12. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 11. Hurley_2012 also makes obvious “wherein removing the overlapping pores in the model to generate a modified core sample model is comprised of converting pores with radius smaller than a threshold radius into under-resolved region to generate a modified core sample model” (abstract: “… 

Hurley_2012 and Jiang_2013 and Shikhov_2015 does not teach “Darcy region”

Grigo_2019; however, makes obvious substituting a fine grain Darcy simulation model for the course grain model ( page 5: “… this is constructed by employing a course discretization of the Darcy-flow governing equations…”; page 8: “… full Stokes/Darcy equivalence… the possibility to use the Darcy equations as a stencil of… fine-grained Stokes flow data even far away from the scale separation limit, as we will see…”; page 9; page 10 section 2.3.2; par 24: “… we note that a RB-based Darcy CGM could readily be included as a substitute for the Uc(λc) CGM as we defined…”; par 32 Fig 14 “training samples using an effective Darcy solver”).

Hurley_2012 and Grigo_2019 are analogous art because they are from the same field of endeavor called porous rocks. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hurley_2012 and Grigo_2019. The rationale for doing so would have been that Hurley_2012 teaches to use high-resolution images to train porosity simulations in the low-resolution CT scan (Fig. 3 block 328 “training images” par 77, 79, 80) and Gringo_2019 teaches that “training data” is “fine-grained model simulations” (page 31 section 4 conclusions par 1) and to substitute Darcy flow as a dimension reduction encoding of fine grain model. Therefore it would have been obvious to combine Hurley_2012 and Grigo_2019 for the benefit of computational efficiency to obtain the invention as specified in the claims.


Potentially Allowable Subject Matter

Claims 14, 18 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 23. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 19 as outlined above. The prior art of record; however, does not teach “and to obtain water saturation form a modified water distribution, wherein the instructions to remove the overlapping pores comprise instructions to convert those of the overlapping pores occupied by water or oil to solid, wherein the modified water distribution results from the conversion of overlapping pores.”

Claim 14. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 11. The prior art of record; however, does not teach wherein calculating the map function of the capillary pressure is comprised at least in part of obtaining a water and oil distribution for the core sample model, converting overlapping pores occupied by water or oil to solid, and obtaining water saturation from a modified water distribution resulting from the conversion of overlapping pores.


Claim 18. Hurley_2012 and Jiang_2013 and Shikhov_2015 teach all the limitations of claim 11.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN S COOK/Primary Examiner, Art Unit 2146